COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Jay H. Cohen, Individually and as Trustee of the JHC Trust I and II v.
                         Sandcastle Homes, Inc.

Appellate case number:   01-13-00267-CV

Trial court case number: 2010-20973B

Trial court:             234th District Court of Harris County

       Appellee, Sandcastle Homes, Inc., has filed an unopposed motion to substitute
counsel. See TEX. R. APP. P. 6.5. Appellee requests that its current counsel of record,
Scott S. Cooley, be permitted to withdraw and that Blaine Hummel and Bradford W.
Irelan be substituted as appellee’s counsel of record on appeal. The motion is granted.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually    Acting for the Court


Date: June 19, 2013